DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board (PTAB), but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.

Status of Submission
This Office action is responsive to applicant’s submission filed on September 6, 2022, which has been entered with the exception of the proposed replacement drawing sheets (see explanation below).

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Bemelmans”
US Publication No. 2010/0064564 A1

“Gioscia”
US Patent No. 6,577,496 B1

“Kao ‘055”
US Patent No. 8,385,055 B2

“Kao ‘837”
US Publication No. 2010/0164837 A1

“Katsura”
US Patent No. 6,377,324 B1

“Kimmel”
US Patent No. 7,714,801 B2

“Ma”
US Patent No. 8,228,667 B2

“Maddock”
US Patent No. 6,466,369 B1

“Rothkopf et al.”
US Publication No. 2013/0010405 A1




Prior PTAB Decisions – Law of the Case
A PTAB decision in an application has res judicata effect and is the “law of the case” and is thus controlling in that application and any subsequent, related application. See MPEP 706.07(h), subsection XI, part A (Proper RCE After Board Decision). Further, a patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was previously rejected if the rejection was affirmed on appeal and the decision on appeal became final. See MPEP 2190, subsection II (Res Judicata).

In this case, the PTAB decision issued on August 28, 2020 (Appeal 2020-004897) has res judicata effect and is the “law of the case”. 

Likewise, the PTAB decision issued on July 5, 2022 (Appeal 2022-002054) has res judicata effect and is the “law of the case”. 

Prior Findings of the PTAB
The PTAB decision issued on August 28, 2020 affirmed the rejection of claims 1-14 as those claims appeared in the amendment filed on July 23, 2019. Specifically, the PTAB decision affirmed the following rejections:
The rejection of claims 1, 3, 4 and 7-12 under 35 USC 102(e) as anticipated by Ma.
The rejection of claims 1-8 and 10-14 under 35 USC 102(a)/102(e) as anticipated by Kao ‘055.1
The rejection of claims 1, 3-6 and 9-14 under 35 USC 102(b) as anticipated by Kimmel.

The PTAB decision issued on July 5, 2022 affirmed the rejection of claims 1 and 3-142 as those claims appeared in the amendment filed on June 1, 2021. Specifically, the PTAB decision affirmed the following rejections:
The rejection of claims 1, 3, 4 and 7-12 under 35 USC 102(e) as anticipated by Ma.
The rejection of claims 1, 3-8 and 10-14 under 35 USC 102(b) as anticipated by Kao ‘837.
The rejection of claims 1, 3-6 and 9-14 under 35 USC 102(b) as anticipated by Kimmel.
The rejection of claims 11-13 under 35 USC 102(b) as anticipated by Gioscia.
The rejection of claims 11-13 under 35 USC 103(a) as obvious over Gioscia in view of Ma or Kimmel.

Proposed Replacement Drawing Sheets
The proposed replacement drawing sheets filed on September 6, 2022 have been disapproved by the examiner and will not be entered for the following reasons:
They fail to comply with 37 CFR 1.173(b)(3). Amended figures must be identified as “Amended”, i.e., by placing the identifier “Amended” adjacent to the view number of each figure that is amended. However, it is improper to identify unamended figures as “Amended”. In this case, unamended Fig. 5 is improperly identified as “AMENDED”.
The proposed changes to Fig. 3 introduce new matter. According to the original disclosure, Figs. 1B, 2B and 3 illustrate the problem with prior art displays that bend to a radius that is smaller than a theoretically ideal radius Rt or a critical radius Rcrit. See patent Figs. 1B, 2B and 3 along with col. 1, ll. 49-64; col. 2, ll. 12-26. However, the proposed amended Fig. 3 illustrate the prior art displays as being bent to the critical radius Rcrit rather than to a radius that is smaller than the theoretically ideal radius Rt or the critical radius Rcrit. It appears that the reference character “Rcrit” in amended Fig. 3 should read “<Rcrit”.
Proposed amended Fig. 4C is inconsistent with Figs. 4A and 4B. Note that Figs. 4A and 4B show spaces between the additional support 8 and the main supports 4, 5. However, no such spaces are shown in Fig. 4C. Further, the additional support 8 is illustrated as having a different structure/shape in Fig. 4C in comparison to its illustration in Figs. 4A and 4B. Applicant’s disclosure fails to explain how the same embodiment can be depicted by such differing illustrations.
In proposed amended Fig. 10D, the lead line for reference number 46a is not properly directed to a hinge (see col. 6, l. 61), and the lead line for reference number 46b is not properly directed to a rounded corner (see col. 6, l. 65).

Objections to Amendments – Formalities
The claim amendments filed on September 6, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. New claims must be underlined in their entirety. In this case, the amendment is improper because:
In amended claim 1, at l. 18, “[said and support]” should read “[said]”. Note that “and support” does not appear in the corresponding location of the original patent claim.

The specification amendments filed on September 6, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Amended paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. In this case, the amendment is improper because:
In the 12th line of the amended paragraph located at col. 4, ll. 12-32, “Rcrit Since” should read “Rcrit. Since”, i.e., the period was improperly omitted.
In the 7th line of the amended paragraph located at col. 4, l. 57 to col. 5, l. 4, “Rcrit Therefore” should read “Rcrit. Therefore”, i.e., the period was improperly omitted.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The claim amendments filed on September 6, 2022 are objected to because: in claim 11, the conjunction “and” should appear at the end of line 8 instead of at the end of line 7 since “first”, “second” and “third” portions of the support frame (see l. 6) are listed in lines 7-9. Appropriate correction is required.

The specification amendments filed on September 6, 2022 appear to be identical to the specification amendments previously filed on June 1, 2021. The resubmission of identical amendments is improper, confuses the record, and wastes Office resources.

The specification amendments filed on September 6, 2022 are objected to because:
In the 9th line of the amended paragraph located at col. 1, ll. 45-64, “(FIG. 2B)” should read “FIG. 2B”.
In the 11th line of the amended paragraph located at col. 1, ll. 45-64, “(FIGS. 1B and 2B)” should read “FIGS. 1B and 2B”.
In the 11th to 12th lines of the amended paragraph located at col. 1, ll. 45-64, “(FIGS. 1A and 2A)” should read “FIGS. 1A and 2A”.
In the 3rd line of the amended paragraph located at col. 3, ll. 52-56, “FIGS. 10C and 10D” should read “(FIGS. 10C and 10D)”.
In the 8th to 9th lines of the amended paragraph located at col. 4, ll. 12-32, “over the whole area of the curvature” should read “over the whole [area of the] curvature”. Note that it is not possible for “curvature” to have an “area” since “curvature” is not a concrete/tangible two-dimensional structure.
In the 13th line of the amended paragraph located at col. 4, ll. 12-32, “unsupported” should read “[unsupported]”. See the same change made at the 11th line of the paragraph. Note that “unsupported” is inaccurate since, according to col. 4, ll. 15-26, the segment 3a is supported by the support surface 8a of the additional support 8.
In the 4th line of the amended paragraph located at col. 4, l. 57 to col. 5, l. 4, “hinge parts [display segments] 13a, 13b” should read “hinge parts 11, 12, display segments 13a, 13b” for accuracy.
In the 4th to 5th lines of the amended paragraph located at col. 6, l. 56 to col. 7, l. 24, “specially [designed, by] designed hinges 46a interlinked by segments 46.” should read “specially [designed, by hinges 46a] designed segments 46 interlinked by [segments 46] hinges 46a.” for accuracy.
In the 16th line of the amended paragraph located at col. 6, l. 56 to col. 7, l. 24, “FIG. 10B” should read “FIG. [10B] 10A” for accuracy.
Appropriate correction is required. 

Pre-AIA  – First to Invent
The present reissue application contains claims to a claimed invention having an effective filing date prior to March 16, 2013. Accordingly, this application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 1:  Claim 1, 3, 4 and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma in view of the Admitted Prior Art and Katsura.
As explained above, the PTAB has affirmed the rejection of claims 1, 3, 4 and 7-12 (as anticipated by Ma) as those claims appeared in both the amendment filed on July 23, 2019 and the amendment filed on June 1, 2021. The amendment filed on September 6, 2022 further amends these rejected claims as follows:
Claim 1 is amended by adding the requirement that the constrained curvature of the flexible display is “larger than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage position” (ll. 29-31).
Claim 11 is amended by adding the requirement that the constrained curvature of the flexible display is “greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the closed position” (ll. 19-21).
While Ma fails to teach the newly claimed requirement that the constrained curvature of the flexible display is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position, this subject matter is admitted to be prior art as illustrated in applicant’s Figs. 2a-2b. Katsura also demonstrates that this subject matter was known in the art at the time the invention was made.
Specifically, Katsura teaches first and second main display supports 1, 2 that support first and second portions of a flexible display 4, with the first and second main display supports 1, 2 being provided with clearance grooves 5 that enable a bend (i.e., curvature portion) 4a of the flexible display 4 to have a constrained curvature that is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position. See Figs. 1-3; col. 5, ll. 5-42. Katsura explains that the bend (curvature) portion 4a enters the clearance grooves in the storage/closed position so that a sufficiently large curvature can be ensured and so that damage to the bend (curvature) portion 4a is prevented. See col. 5, ll. 31-42. In the alternative embodiment of Figs. 4-5, the clearance grooves 5 have curved surfaces so that the bend (curvature) portion 4a smoothly enters the clearance grooves 5 when the flexible display is moved to the storage/closed position. See col. 5, l. 52 to col. 6, l. 14.
From the teachings of the Admitted Prior Art and Katsura, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the first and second main display supports of Ma to include clearance grooves that enable the flexible display to have a constrained curvature that is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position. As explained by Katsura, such a modification ensures a sufficiently large curvature so that damage to the flexible display is prevented. The skilled artisan would also appreciate that use of the clearance grooves taught by Katsura enables the facing surfaces of the first portion and the second portion of the flexible display to be positioned closer to one another in the storage/closed position as compared with the non-grooved structure of Ma. This closer positioning of the first and second display portions is advantageous because (i) the overall thickness of a majority of the display system is reduced in the storage/closed position (i.e., the overall configuration is more compact), and (ii) the first and second display portions are better protected (i.e., it is more difficult for foreign matter to enter the space between the first and second display portions and damage the display in the storage/closed position).

GROUND 2:  Claim 1, 3-8 and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kao ‘837 in view of the Admitted Prior Art and Katsura.
As explained above, the PTAB has affirmed the rejection of claims 1, 3-8 and 10-14 (as anticipated by Kao ‘055 or Kao ‘837) as those claims appeared in both the amendment filed on July 23, 2019 and the amendment filed on June 1, 2021. The amendment filed on September 6, 2022 further amends these rejected claims as follows:
Claim 1 is amended by adding the requirement that the constrained curvature of the flexible display is “larger than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage position” (ll. 29-31).
Claim 11 is amended by adding the requirement that the constrained curvature of the flexible display is “greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the closed position” (ll. 19-21).
While Kao ‘837 fails to teach the newly claimed requirement that the constrained curvature of the flexible display is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position, this subject matter is admitted to be prior art as illustrated in applicant’s Figs. 2a-2b. Katsura also demonstrates that this subject matter was known in the art at the time the invention was made.
Specifically, Katsura teaches first and second main display supports 1, 2 that support first and second portions of a flexible display 4, with the first and second main display supports 1, 2 being provided with clearance grooves 5 that enable a bend (i.e., curvature portion) 4a of the flexible display 4 to have a constrained curvature that is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position. See Figs. 1-3; col. 5, ll. 5-42. Katsura explains that the bend (curvature) portion 4a enters the clearance grooves in the storage/closed position so that a sufficiently large curvature can be ensured and so that damage to the bend (curvature) portion 4a is prevented. See col. 5, ll. 31-42. In the alternative embodiment of Figs. 4-5, the clearance grooves 5 have curved surfaces so that the bend (curvature) portion 4a smoothly enters the clearance grooves 5 when the flexible display is moved to the storage/closed position. See col. 5, l. 52 to col. 6, l. 14.
From the teachings of the Admitted Prior Art and Katsura, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the first and second main display supports of Kao ‘837 to include clearance grooves that enable the flexible display to have a constrained curvature that is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position. As explained by Katsura, such a modification ensures a sufficiently large curvature so that damage to the flexible display is prevented. The skilled artisan would also appreciate that use of the clearance grooves taught by Katsura enables the facing surfaces of the first portion and the second portion of the flexible display to be positioned closer to one another in the storage/closed position as compared with the non-grooved structure of Kao ‘837. This closer positioning of the first and second display portions is advantageous because (i) the overall thickness of a majority of the display system is reduced in the storage/closed position (i.e., the overall configuration is more compact), and (ii) the first and second display portions are better protected (i.e., it is more difficult for foreign matter to enter the space between the first and second display portions and damage the display in the storage/closed position).

GROUND 3:  Claim 1, 3-6 and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimmel in view of the Admitted Prior Art and Katsura.
As explained above, the PTAB has affirmed the rejection of claims 1, 3-6 and 9-14 (as anticipated by Kimmel) as those claims appeared in both the amendment filed on July 23, 2019 and the amendment filed on June 1, 2021. The amendment filed on September 6, 2022 further amends these rejected claims as follows:
Claim 1 is amended by adding the requirement that the constrained curvature of the flexible display is “larger than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage position” (ll. 29-31).
Claim 11 is amended by adding the requirement that the constrained curvature of the flexible display is “greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the closed position” (ll. 19-21).
While Kimmel fails to teach the newly claimed requirement that the constrained curvature of the flexible display is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position, this subject matter is admitted to be prior art as illustrated in applicant’s Figs. 2a-2b. Katsura also demonstrates that this subject matter was known in the art at the time the invention was made.
Specifically, Katsura teaches first and second main display supports 1, 2 that support first and second portions of a flexible display 4, with the first and second main display supports 1, 2 being provided with clearance grooves 5 that enable a bend (i.e., curvature portion) 4a of the flexible display 4 to have a constrained curvature that is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position. See Figs. 1-3; col. 5, ll. 5-42. Katsura explains that the bend (curvature) portion 4a enters the clearance grooves in the storage/closed position so that a sufficiently large curvature can be ensured and so that damage to the bend (curvature) portion 4a is prevented. See col. 5, ll. 31-42. In the alternative embodiment of Figs. 4-5, the clearance grooves 5 have curved surfaces so that the bend (curvature) portion 4a smoothly enters the clearance grooves 5 when the flexible display is moved to the storage/closed position. See col. 5, l. 52 to col. 6, l. 14.
From the teachings of the Admitted Prior Art and Katsura, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the first and second main display supports of Kimmel to include clearance grooves that enable the flexible display to have a constrained curvature that is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position. As explained by Katsura, such a modification ensures a sufficiently large curvature so that damage to the flexible display is prevented. The skilled artisan would also appreciate that use of the clearance grooves taught by Katsura enables the facing surfaces of the first portion and the second portion of the flexible display to be positioned closer to one another in the storage/closed position as compared with the non-grooved structure of Kimmel. This closer positioning of the first and second display portions is advantageous because (i) the overall thickness of a majority of the display system is reduced in the storage/closed position (i.e., the overall configuration is more compact), and (ii) the first and second display portions are better protected (i.e., it is more difficult for foreign matter to enter the space between the first and second display portions and damage the display in the storage/closed position).

GROUND 4:  Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either (i) Gioscia in view of the Admitted Prior Art and Katsura, or (ii) Gioscia in view of Ma or Kimmel and further in view of the Admitted Prior Art and Katsura.
As explained above, the PTAB has affirmed the rejection of claims 11-13 (as anticipated by Gioscia, and as obvious over Gioscia in view of Ma or Kimmel) as those claims appeared in the amendment filed on June 1, 2021. The amendment filed on September 6, 2022 further amends these rejected claims as follows:
Claim 11 is amended by adding the requirement that the constrained curvature of the flexible display is “greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the closed position” (ll. 19-21).
While Gioscia fails to teach the newly claimed requirement that the constrained curvature of the flexible display is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position, this subject matter is admitted to be prior art as illustrated in applicant’s Figs. 2a-2b. Katsura also demonstrates that this subject matter was known in the art at the time the invention was made.
Specifically, Katsura teaches first and second main display supports 1, 2 that support first and second portions of a flexible display 4, with the first and second main display supports 1, 2 being provided with clearance grooves 5 that enable a bend (i.e., curvature portion) 4a of the flexible display 4 to have a constrained curvature that is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position. See Figs. 1-3; col. 5, ll. 5-42. Katsura explains that the bend (curvature) portion 4a enters the clearance grooves in the storage/closed position so that a sufficiently large curvature can be ensured and so that damage to the bend (curvature) portion 4a is prevented. See col. 5, ll. 31-42. In the alternative embodiment of Figs. 4-5, the clearance grooves 5 have curved surfaces so that the bend (curvature) portion 4a smoothly enters the clearance grooves 5 when the flexible display is moved to the storage/closed position. See col. 5, l. 52 to col. 6, l. 14.
From the teachings of the Admitted Prior Art and Katsura, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the first and second main display supports of Gioscia to include clearance grooves that enable the flexible display to have a constrained curvature that is larger/greater than a distance between facing surfaces of the first portion and the second portion of the flexible display in the storage/closed position. As explained by Katsura, such a modification ensures a sufficiently large curvature so that damage to the flexible display is prevented. The skilled artisan would also appreciate that use of the clearance grooves taught by Katsura enables the facing surfaces of the first portion and the second portion of the flexible display to be positioned closer to one another in the storage/closed position as compared with the non-grooved structure of Gioscia. This closer positioning of the first and second display portions is advantageous because (i) the overall thickness of a majority of the display system is reduced in the storage/closed position (i.e., the overall configuration is more compact), and (ii) the first and second display portions are better protected (i.e., it is more difficult for foreign matter to enter the space between the first and second display portions and damage the display in the storage/closed position).

Drawings
The drawings are objected to because:
Figs. 1a, 1b, 2a, 2b and 3 should each be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP 608.02(g). Note that Figs. 1a-3 are discussed in the DESCRIPTION OF RELATED ART section of applicant’s disclosure.
	Figs. 1a and 1b should be labeled as “FIG. 1A” and “FIG. 1B”, respectively. Pursuant to 37 CFR 1.84(u)(1), partial views intended to form one complete view must be identified by the same number followed by a capital letter.
	Figs. 2a and 2b should be labeled as “FIG. 2A” and “FIG. 2B”, respectively. See explanation above. 
	Figs. 4a, 4b, 4c and 4d should be labeled as “FIG. 4A”, “FIG. 4B”, “FIG. 4C” and “FIG. 4D”, respectively. See explanation above.
In Fig. 4b, the lead line for reference number 8a is not properly directed to the support surface of the additional support 8. See Figs. 4c and 4d; col. 4, ll. 15-26.
	Fig. 4c is inconsistent with Figs. 4a and 4b. Note that Figs. 4a and 4b show spaces between the additional support 8 and the main supports 4, 5. However, no such spaces are shown in Fig. 4c. Further, the additional support 8 is illustrated as having a different structure/shape in Fig. 4c in comparison to its illustration in Figs. 4a and 4b. Applicant’s disclosure fails to explain how the same embodiment can be depicted by such differing illustrations.
	Reference character “R” is used to designate the radius of the bent display segments 1a, 1b, 3a (Figs. 1b, 2b, 3 and 4b) and is further used to designate the radius of the curved support surface 8a (Figs. 4d-B, 4d-C and 4d-D). Pursuant to 37 CFR 1.84(p)(4), the same reference character must never be used to designate different parts.
	Figs. 6a, 6b, 6c and 6d should be labeled as “FIG. 6A”, “FIG. 6B”, “FIG. 6C” and “FIG. 6D”, respectively. See explanation above.
	Figs. 7a and 7b should be labeled as “FIG. 7A” and “FIG. 7B”, respectively. See explanation above. 
In Fig. 7b, the right-hand occurrence of reference number “24” should read “23”. See Fig. 7a; col. 5, ll. 44 and 63.
	Figs. 8a and 8b should be labeled as “FIG. 8A” and “FIG. 8B”, respectively. See explanation above. 
	Figs. 9a, 9b and 9c should be labeled as “FIG. 9A”, “FIG. 9B” and “FIG. 9C”, respectively. See explanation above.
Figs. 10a, 10b and 10c should be labeled as “FIG. 10A”, “FIG. 10B” and “FIG. 10C”, respectively. See explanation above.
	Fig. 10b is improperly connected to a portion of Fig. 10c by the lead lines for reference numbers 45 and 46. See 37 CFR 1.84(h) and (j), which prohibit the connection of separate views.
	Figs. 10b and 10c appear to show three separate views but having only two view numbers. See 37 CFR 1.84(u), which requires a separate view number for each view.
	In Fig. 10c, the lead line for reference number 46a is not properly directed to a hinge (see col. 6, l. 61), and the lead line for reference number 46b is not properly directed to a rounded corner (see col. 6, l. 65).

The objection to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art of record is considered pertinent to applicant’s disclosure.

See the discussion of the teachings of Bemelmans in items 36-37 (p. 26) of the prior Office action mailed on November 30, 2020.

See the discussion of the teachings of Maddock and Rothkopf et al. in item 39 (p. 28) of the prior Office action mailed on June 30, 2021.

Response to Arguments
Applicant’s arguments filed on September 6, 2022 have been considered. However, they do not address the new grounds of rejection set forth above.

Response Period
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail3 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:		/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                       
	
		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the rejection affirmed by the PTAB relied upon Kao ‘055 under 35 USC 102(a)/102(e), the disclosure of Kao ‘837 is the same as that of Kao ‘055 since Kao ‘837 is the pre-grant publication of the application that issued as Kao ‘055. Thus, all findings of the PTAB with respect to Kao ‘055 apply equally to Kao ‘837.
        2 The PTAB decision also affirmed the rejection of claim 15, which has been canceled.
        3 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.